Citation Nr: 1735759	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-31 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at Tacoma General Allenmore Hospital on January 21, 2012. 

(The issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and a kidney disorder, and entitlement to a compensable rating for bilateral hearing loss, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1965 to May 1969. 

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating action of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to reimbursement of unauthorized medical expenses incurred at Tacoma General Allenmore Hospital on January 21, 2012 will be addressed in this decision.  The issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and a kidney disorder, and entitlement to a compensable rating for bilateral hearing loss will be addressed in a separate decision.


FINDING OF FACT

The Veteran had private insurance coverage at the time he had unauthorized private medical treatment in January 2012. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized private medical treatment, incurred on January 21, 2012 at Tacoma General Allenmore Hospital are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The provisions of Chapter 17 of 30 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2016) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

Appropriate notice was provided to the Veteran in August 2013.  The Veteran's claim was subsequently readjudicated in October 2013, which cured any timing deficit. 

The claims file includes invoices for the Veteran's treatment and medical records for his treatment.  The Veteran does not assert that there is additional evidence which would be useful or that there is a request for assistance on which VA has not acted.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. 

Legal criteria 

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728(a) is not applicable to the Veteran's claim because the evidence does not reflect that the expenses were incurred for a service-connected disability, a non-service-connected disability associated with and held to be aggravating a service-connected disability, or that the Veteran has a total disability permanent in nature from a service-connected disability.  The record shows that at the time of the treatment in question the Veteran did not have a service connected disability.  Thus, the Board will focus on 38 U.S.C.A. § 1725.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, VA may reimburse claimants for unauthorized medical expenses for emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for reimbursement under this authority the claimant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002. 

38 U.S.C.A. § 1725 was amended in 2010.  See Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725).  The February 2010 statutory changes modified the provisions of § 1725(b) (3) (C) pertaining to contractual or legal recourse against a third party so as to allow for reimbursement in situations where a portion of the cost of the care is covered.  See Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137 (2010) (codified as amended at 38 U.S.C. § 1725). 

In February 2010, the Veterans Health Administration (VHA) issued Fact Sheet 16-13 in response to the statutory amendments.  This Fact Sheet noted that the February 2010 Veterans' Emergency Care Fairness Act (P.L. 111-137) amended 38 U.S.C.A. § 1725 by changing the definition of personal liability to remove the disqualifying factor of payment in part by a third party payer.  VHA clarified, however, that the amendments did not change the requirement that a Veteran have no entitlement to care and services under a health-plan contract in order for VA to pay for non-VA emergency treatment.  VHA acknowledged that although a health-plan contract was included in the statutory definition of "third-party," under 38 U.S.C.A. § 1725(b)(3)(B), a Veteran is ineligible for VA payment of non-VA emergency treatment where the Veteran has coverage under a health plan, including Medicare, Medicaid, and Worker's Compensation.

In order to be entitled to payment or reimbursement of unauthorized medical expenses under 38 U.S.C. § 1725, the Veteran must not have coverage under a health-plan contract. 

Analysis 

On January 21, 2012, the Veteran was seen in the emergency room at Tacoma General Allenmore Hospital in Tacoma, Washington with complaints of abdominal pain and gross hematuria.  He underwent a CT scan and was noted to have kidney stones.  There is no showing or contention that the non-VA hospital treatment was authorized in advance.

The record reflects that the Veteran was covered under a health plan contract, American Heritage Life Insurance, at the time he received unauthorized treatment.  An invoice from the hospital shows this coverage.  The Veteran has acknowledged in a written statement dated in October 2013 that he had insurance through his employer.  

The Veteran contends that VA paid for private treatment rendered on January 21, 2012 at Spanaway Urgent Care and for laboratory fees from Tacoma General Allenmore Hospital on that day, but not the CT scan fee.  

Review of the record shows that VA was apparently not aware that the Veteran had private insurance at the time payment was authorized for private treatment rendered on January 21, 2012 at Spanaway Urgent Care and for laboratory fees from Tacoma General Allenmore Hospital.  The question of whether such payment was rendered in error is not currently before the Board.  The current claim is limited to reimbursement of the CT scan fee from Tacoma General Allenmore Hospital.  Because the Veteran had coverage, VA payment or reimbursement for the unauthorized treatment is not warranted.  As the one requirement for reimbursement is not met, the Board does not need to address whether the other requirements are met. 

The Board is sympathetic to the Veteran's situation.  Nevertheless, the law is dispositive; therefore, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis, 6 Vet. App. at 429-30.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on January 21, 2012 at Tacoma General Allenmore Hospital is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


